DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "or base segments" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 17 should be dependent on claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro (4,844,109) in view of Bixler et al (6,550,491) hereinafter (Bixler).
Claim 1, Navarro discloses an apparatus comprising:
a plurality of upright frames (upright 11);
a covering (46) for coupling to the plurality of upright frames; and
a track system (which includes base 32, track 34, anchor strips 36, lag bolts 37) comprising a first track and a second track (left and right tracks 34), the first track to be placed parallel to the second track (figure 1), the first track and the second track to guide movement of the plurality of upright frames (11) to enable a first configuration for compacted storage and a second configuration for use of the batting cage net.  Navarro discloses the claimed device with the exception of the covering being one of a batting cage net.  However, as disclosed by Bixler (a portable structure including a plurality of upright members, a storage container, wheels and a plurality of expansion segments. A cable system for drawing a covering over the portable structure such as netting for a batting cage or a protective fabric cover for an exhibition or storage tent) the covering  may be formed as netting for a batting cage or a protective cover for an exhibition or storage tent.  It would have been obvious to one of ordinary skill in the art to have used such a covering for Navarro’s structure, given that Bixler teaches that the structure can have multi-uses one of which can be a batting cage. 
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).


    PNG
    media_image2.png
    530
    565
    media_image2.png
    Greyscale


Claim 2, Navarro discloses the claimed device with the exception of the first track comprises a plurality of track segments connected by a plurality of joints.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made Navarro’s track(s) of a plurality of segments and connected the segments with any known means i.e. joints, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
Claim 3,  the interlocking segments have been given no criticality by applicant. Lacking any criticality, Navarro as modified above further teaches that it would have been obvious to include at least one interlocking segment of a first track segment of the first track adapted to abut against at least one interlocking segment of a second track segment of the first track for the modified Navarro track given that interlocking the segments will insure that the segments are properly secured together and will not separate when in use.
Claim 4, the tongue and groove attachments have been given no criticality by applicant. Lacking any criticality, Navarro as modified above further teaches that it would have been further obvious to utilize any well-known means including tongue and a groove joints for the modified track of Navarro given that the objective is to securely connect the track segments together so that they segments do not separate when in use.
Claim 6, Navarro further shows the first track comprises a recessed portion along a length of the first track (Figure 4 shows the track includes recess sections on either side of 34).
Claim 7, Navarro shows a base segment (Figure 4, brackets 31 act as the base segment; the brackets are the U-shaped segment attached to the bottom of 11 between elements 35) to couple to an upright frame of the plurality of upright frames (11), the base segment coupled to at least one wheel (33) configured to roll within the recessed portion of the first track.
Claim 8, Navarro shows the base segment (U-shaped segment 31) comprising a plate (horizontal segment of the U-shaped bracket 31), the at least one wheel (31; Figure 4) coupled below the plate.
Claim 9, Navarro shows the base segment (U-shaped segment 31) comprising a plate (vertical side segment of the U-shaped bracket 31), the at least one wheel (31; Figure 4) coupled to the side plates.
Claim 10, Navarro shows a base segment (Figure 4, brackets 31 act as the base segment; the brackets are the U-shaped segment attached to the bottom of 11 between elements 35) to couple to an upright frame (11) of the plurality of upright frames, the base segment coupled to a skid adapted to slide within the recessed portion of the first track.
Claim 11, Navarro discloses the claimed device with the exception of the first track comprises a plurality of slidable track segments.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made Navarro’s track(s) of a plurality of slidable track segments, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
Claim 12, Navarro discloses the claimed device with the exception of the first track comprises a plurality of telescopic track segments.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made Navarro’s track(s) of a plurality of telescopic track segments, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
Claim 13, Navarro shows the first track comprises a rail (column 3, lines 15-19;  Navarro discloses the rollers 33 ride on rail 34).

    PNG
    media_image3.png
    597
    498
    media_image3.png
    Greyscale

Claim 14, It is the examiner’s position that Navarro shows the rail comprises at least one curved edge (Figure 4) to interface with a wheel (33) coupled to an upright frame (11) of the plurality of upright frames (11). Should applicant disagree that Navarro shows at least one curved edge then it has been held that a change in shape and/or form is generally recognized as a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed curved edge was significant. In re Dailey, 149 USPQ 47 (CCPA 1976).  See above marked-up figure.
Claim 15, Navarro shows one or more locking mechanisms (ratchet lock 44; column 3, lines 61-68 and column 4, lines 1-30)  to lock at least one of the upright frames (11) in place at a desired position along the first track and the second track in the second configuration, wherein in the second configuration the upright frames are spaced further apart from each other than in the first configuration (the upright frames are further apart when in the open position than when in the closed or retracted position).
Claim 17, Navarro further shows when in the first configuration, the upright frames are placed directly adjacent to each other such that portions of adjacent upright frames or base segments 
Claim 18, Navarro shows each upright frame (10’s, 10A, 10B) includes at least one coupling (slide pin 17 and anchor bolt 24; figure 2) to attach to a removable cross member (link rods 12), wherein in the second configuration (figures 1 and 5) the removable cross member (12) is attached to respective couplings (17 and 24) of adjacent upright frames and maintains a lateral distance between the adjacent upright frames.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Navarro (4,844,109) in view of Eenigenburg, Jr. (2,998,196) (hereinafter Eenigenburg).
Claim 5, Navarro discloses the claimed device with the exception of the at least one joint of the plurality of joints is pivotable. However, as disclosed by Eenigenburg (Figures 4 and 5; column 3, lines 56-73) it is known in the art to provide tracks with pivotable joints.  It would have been obvious to one of ordinary skill in the art to have used such a joint for Navarro’s track given that Eenigenburg teaches such joints are desireable which aid in strengthening the joints.
Response to Arguments
Applicant's arguments filed 31 August 2022 have been fully considered but they are not persuasive.  With regards to claim 1, the preamble does not further limit the structure disclosed in the body of the claim.  The claim recites that a batting cage net is coupled to the uprights.  As taught by Bixler a portable structure can have multi-uses such as a batting cage, exhibition or for storage.  Bixler additionally discloses that the covering may be changed. When used as a batting cage a batting cage netting can be used and when used for exhibition or storage a protective covering can be used. There is nothing unobvious in taking Bixler’s teachings and applying to the structure disclosed by Navarro.  With regards to claim 2, the tracks being formed of a plurality of segments, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). There does not appear to be criticality in using a plurality of segments instead of one continuous segment.  The device would work equally well irrespective of how the segment(s) are formed.  The application as filed discloses in one embodiment that there are a pair of tracks and in an alternative embodiment the tracks are divided into segments. Applicant has given no criticality is using a pair of tracks or tracks that are formed of a plurality of segments.  Lacking any criticality, then it would be obvious to one of ordinary skill in the art to have used either a single track on either side or tracks formed of a plurality of segments. With regards to claim 10, Navarro shows a base segment (Figure 4, brackets 31 ride on roller 34 and act as the base segment; the brackets are the U-shaped segment attached to the bottom of 11 between elements 35) coupled to an upright frame (11) of the plurality of upright frames, the base segment coupled to a skid adapted to slide within the recessed portion of the first track.
	With regards to taking official notice, the examiner did not take official notice.  Usually when official notice is taken, the rejection will include “official notice taken”.  In the present applicant the examiner did not do so.  The rejection is based on lack of criticality in the present disclosure.  No criticality has been given to the features disclosed in claims 3 and 4 because applicant has given no criticality.  Lacking any criticality, it would have been obvious to one of ordinary skill in the art to have used a joint with an interlocking segment or a means for connecting the plurality of segments together, since the tracks are intended to form a continuous track then naturally means would be provided to connect the tracks together when the track is not formed of one piece.  With regards to tongue and groove connection, again the application as filed places no criticality in this type of attachment and only notes tongue and groove as one example for connecting the segments together. Lacking any criticality, it would have been obvious to use tongue and groove for example to connect the segments. Lastly with regards to claim 14, again no criticality has been given for the at least one curved edge.  Lacking any criticality, it would haven obvious to form the edge in any shape.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
01 December 2022